DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention.
Regarding Claim 7.  Claim 7 reads:
the processor is configured to obtain the information indicating that the error occurs in the first display in accordance with a specified period. 
	
The specification teaches:
[0100] According to an embodiment of the disclosure, the processor may obtain information indicating that the error occurs in the first display in accordance with a specified period.


	Since Claim 7 can reasonably be interpreted at least two different ways, it is considered indefinite and rejected under 35 USC §112(b) as failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Charbonnier (US 2016/0357492).

Regarding Claim 1 (Original), Charbonnier teaches an electronic device for a vehicle [aircraft], the electronic device comprising:
a sensor [construed as the failure detection functionality in fig. 2 @12, ¶0035, “The control unit 12 also monitors the proper operation of the screens 18 via the connected to a plurality [¶0033] of displays [fig. 2 @18], and
a processor [construed as the command functionality in fig. 2 @12] connected to the sensor and the plurality of displays [fig. 2 illustrates claimed structure], wherein 
the processor is configured to, when information indicating that an error occurs in a first display among the plurality of displays is obtained from the sensor [¶0035, “In the event of failure of at least the first display screen of the plurality of screens 18 of the cockpit, the control unit commands the display on the other, functioning, screens of the cockpit according to a display mode referred to as "reconfigured display mode"], 
output first information to be output through the first display [¶0037-¶0038, construed as first screen display window] through a display [construed as second screen, ¶0037, “In the example shown in FIG. 5, the cockpit of the aircraft comprises four screens 18 whose respective display surfaces 30a, 30b, 30c and 30d each comprise a first display area (on the left), a second display area (on the right) and a signaling area that is located between the first display area and the second display area”] having higher priority among remaining displays other than the first display [¶0038, “In the reconfigured display mode, the control unit 12 is configured so as to command the display, on the second screen of the plurality of screens, of a display window that is normally displayed on the first screen in the normal display mode. This display window is then displayed on the second screen instead of another display window that is normally displayed on the second screen in normal display mode.  More specifically, the control unit commands the display of the window in the first display area 31 or in the second display area 32 of the second screen.  According to a first alternative embodiment, the control unit automatically commands the display of the display window on the second screen following the failure of the first screen.  This first alternative embodiment corresponds in particular to the case in which this display window is parameterized in the control unit 12 as having priority with respect to the other display window that is normally displayed on the second screen in normal display mode”].
 
Regarding Claim 8 (Original), Charbonnier teaches the electronic device of Claim 1, wherein 
the first display [fig. 5 @30a] corresponds to a digital cluster [construed as a single display screen that provides multiple sets of information, ¶0037, “in the display surface 30a, a display window that is displayed in the first display area comprises two sub-windows corresponding to displays of PFD (Primary Flight Display) and SFT (Slat Flaps and Trim indicator) types, and a display window that is displayed in the second display area comprises two sub-windows corresponding to displays of ND (Navigation Display) and VD (Vertical Display) types”], and wherein 
the processor is configured to output the first information [¶0037 first screen window] through a center information display (CID) [fig. 5 @30b construed as second screen] when obtaining information indicating that the error occurs in the digital cluster [¶0038, “In the reconfigured display mode, the control unit 12 is configured so as to command the display, on the second screen of the plurality of screens, of a display window that is normally displayed on the first screen in the normal display mode”]

Regarding Claim 10 (Original), Charbonnier teaches the electronic device of Claim 1, wherein 
the first display corresponds to a center information display (CID) [fig. 5 @30b], and wherein 
the processor is configured to output the first information [¶0037 first screen window] through a digital cluster [construed as second display (fig. 5 @30a)] when obtaining information indicating that the error occurs in the CID [¶0038]

Regarding Claim 14 (Original), Charbonnier teaches the electronic device of Claim 1, wherein 
the processor is configured to output the first information [¶0037 first screen window] to a specified area [¶0038, “the control unit commands the display of the window in the first display area 31 or in the second display area 32 of the second screen”] of a display having the higher priority [¶0038 teaches displaying the first screen window on the second screen when the first screen window data is higher priority than the second window data].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Charbonnier in view of Straub (US 6,985,801).  All reference is to Charbonnier unless indicated otherwise.

Regarding Claim 9 (Original), Charbonnier teaches the electronic device of Claim 8, wherein 
the processor is configured to allow the CID [fig. 5 @30b] to output engine information [¶0037 teaches fig. 5 @30b (ED is engine information)] 
Charbonnier does not teach engine information includes at least one of a speed of the vehicle, revolutions per minute (RPM) of an engine, an amount of remaining fuel, and whether the vehicle is defective
Straub teaches engine information includes at least one of a speed of the vehicle [alternate limitation not addressed], revolutions per minute (RPM) of an engine [fig. 2A @212], an amount of remaining fuel [alternate limitation not addressed], and whether the vehicle is defective [alternate limitation not addressed]
Before the application was filed it would have been obvious to one of ordinary skill in the art to include engine RPM in a display of engine information, as taught by Straub, into the electronic device taught by Charbonnier, in order to determine whether the engine is operating.

Regarding Claim 11 (Original), Charbonnier teaches the electronic device of Claim 10, wherein 
the processor is configured to allow the digital cluster [fig. 5 @30a] to output at least one of vehicle navigation information [fig. 5 @30a (ND)] and information about an obstacle located in a periphery of the vehicle [alternate limitation not addressed]
Charbonnier does not teach vehicle navigation information includes vehicle location
Straub teaches vehicle navigation information [fig. 2A @240] includes vehicle location [fig. 2A @position of airplane symbol on 240]
Before the application was filed it would have been obvious to one of ordinary skill in the art to include vehicle position in a display of navigation information, as taught by Straub, into the electronic device taught by Charbonnier, in order to visually indicate the relative location of objects around the aircraft.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Charbonnier in view of Pouzolz (US 2008/0246633).  All reference is to Charbonnier unless indicated otherwise.

Regarding Claim 7 (Original), Charbonnier teaches the electronic device of Claim 1
Charbonnier does not teach the processor is configured to obtain the information indicating that the error occurs in a first display in accordance with a specified period
Pouzolz teaches a processor [fig. 1 @4] is configured to obtain information indicating that an error occurs [¶0033 teaches reporting a failure state] in a first display [fig. 1 @E1] in accordance with a specified period [E1 is off; ¶0033 teaches when E1 is off, failure of E1 failure is reported to fig. 1 @4] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to report a display that is off as a failed display, as taught by Pouzolz, into the electronic device taught by Charbonnier, in order to ensure that important vehicle information is rerouted to an operating display and the important information feed to the pilot is uninterrupted.

Regarding Claim 15 (Original), Charbonnier teaches the electronic device of Claim 1
Charbonnier does not teach the processor is configured to output the first information  through a display having the higher priority at a time when the first information is output when the error does not occur in the first display
Pouzolz teaches a processor is configured to output first information [¶0011 teaches a priority image containing important information] through a second display having the higher priority [¶0011, when the priority image is automatically rerouted to the second display, the timing of the important information embedded in the priority image does not change because the display changes] when the first information is scheduled for output from the first display [¶0011, “in particular an image containing information which is absolutely necessary for piloting, such as short-term piloting information (speed, attitude, altitude, etc.) for example, this priority image is automatically displayed on another screen which is valid (that is to say which is not in a state of failure)”].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Charbonnier in view of Toyoshima (US 2016/0275837).  All reference is to Charbonnier unless indicated otherwise.

Regarding Claim 5 (Original), Charbonnier teaches the electronic device of Claim 1, further comprising:
a communication circuit [fig. 2 @22] configured to communicate with the first display [fig. 2 @18], wherein 
the processor [fig. 2 @12] is configured to obtain the information indicating that the error occurs in the first display [¶0035]
Charbonnier does not teach detecting a display error based on intensity of a signal received through the communication circuit
Toyoshima teaches detecting a display error [¶0067] based on intensity [fig. 6 @S7, ¶0066 (the low level)] of a signal [fig. 3 @VcomMON] received through a communication circuit [fig. 2 operation detection circuit 6 to the control device 2]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of detecting a display failure by monitoring the level of a status signal, as taught by Toyoshima, into the electronic device taught by Charbonnier, in order to provide a liquid crystal display device with a function to detect a failure, which appears as a failure in the display device, that is, there is a failure in a display operation of the display device (Toyoshima: ¶0006).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Charbonnier in view of Hattori (US 2013/0265431).  All reference is to Charbonnier unless indicated otherwise.

Regarding Claim 4 (Original), Charbonnier teaches the electronic device of Claim 1
Charbonnier does not teach the processor is configured to measure a magnitude of a current input to the first display through the sensor and obtain the information indicating that the error occurs in the first display based on the measured magnitude of the current
Hattori teaches a processor [fig. 7 @9] is configured to measure a magnitude of a current input to a first display [¶0114] through a sensor [¶0113 failure detection circuit] and 
obtain the information indicating that the error occurs in the first display [fig. 7 @92, ¶0113, “the electronic mirror system can include three display failure detection circuits, each of which is configured to detect a failure of a corresponding one of the displays 8a-8c.  In this case, each display failure detection circuit can send a display failure detection signal to the controller 9 upon detection of a failure of the corresponding display”] based on the measured magnitude of the current [¶0114, “the display failure detection circuits can detect failures of the displays 8a-8c by monitoring an output current/voltage value of at least one of a power supply circuit, a horizontal/vertical deflection circuit, and a booster circuit”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of detecting a display failure by monitoring the current input to the display, as taught by Hattori, into the electronic device taught by Charbonnier, in order to provide the driver with a warning that notifies the driver of the occurrence of the failure (Hattori: ¶0083).

Regarding Claim 13 (Original), Charbonnier teaches the electronic device of Claim 1
Charbonnier does not teach an external camera configured to obtain an image of an obstacle located in a periphery of the vehicle, wherein the processor is configured to control the first display to output the image of the obstacle obtained through the external camera
Hattori teaches an external camera [fig. 1 @1c] configured to obtain an image of an obstacle located in a periphery of a vehicle [¶0030, “the center camera is can capture an image of the area directly behind the vehicle 100”], wherein 
the processor [fig. 1 @9] is configured to control a first display to output the image of the obstacle obtained through the external camera [¶0049, “displays 8a-8c display the images captured by the cameras 1a-1c, respectively”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of a camera capturing video data of a peripheral area of the vehicle and displaying the images to the driver, as taught by Hattori, into the electronic device taught by Charbonnier, in order to provide the driver with a real time image of the vehicle rear periphery while minimizing the drivers head movement. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Charbonnier in view of Kim (US 2016/0101695).  All reference is to Charbonnier unless indicated otherwise.

Regarding Claim 2 (Original), Charbonnier teaches the electronic device of Claim 1
Charbonnier does not teach the processor is configured to convert information [fig. 1 @10] to be output through the plurality of displays [fig. 1  @60_1 and 60_2] to a voice signal and output the voice signal through an audio device when information indicating that the error occurs in the plurality of displays is obtained
Kim teaches a processor [fig. 1 @20] is configured to convert information [fig. 1 @10] to be output through a plurality of displays [fig. 1 @60_1-60_3] to a voice signal [¶0046, “when there are no peripheral control devices 50 capable of outputting cluster information according to the determination result for the operation states of the first to n-th peripheral control devices 50_1 to 50_n connected through the internal communication of the vehicle, the control unit 20 may read voice information stored in the storage unit 30 for the cluster information, and output the voice information through the speaker 40 such that a driver can recognize the essential information for safety”], and
output the voice signal through an audio device [fig. 1 @40] when information indicating that an error occurs in the plurality of displays is obtained [¶0046]
Before the application was filed it would have been obvious to one of ordinary skill in the art to convert vehicle safety related information to voice information when none of the displays is working, as taught by Kim, into the electronic device taught by Charbonnier, so that, when there is no display hardware available, important vehicle information continues to be provided to the driver (Kim: ¶0069).

Regarding Claim 12 (Original), Charbonnier teaches the electronic device of Claim 1, wherein 
the first display [fig. 5 @30a] corresponds to a digital cluster [construed as a single display screen that provides multiple sets of information, ¶0037], and wherein 
the processor is configured to output the first information [¶0037 first screen window] through a second display [fig. 5 @30b] when obtaining information indicating that an error occurs in the digital cluster [¶0038, “In the reconfigured display mode, the control unit 12 is configured so as to command the display, on the second screen of the plurality of screens, of a display window that is normally displayed on the first screen in the normal display mode”]
Charbonnier does not teach the second display is a head-up display (HUD) 
Kim teaches a second display [fig. 1 @60_2] is a head-up display (HUD) [¶0054, “The peripheral control device 50 may indicate a driver convenience system or driver assistance system with a display 60, and include an HUD, an AVN device and the like”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a head-up display as one of a plurality of displays in a vehicle human machine interface (HMI), as taught by Kim, into the electronic device taught by Charbonnier, in order to display information that a driver can assimilate without removing their eyes from the road.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Charbonnier in view of Kim and Umehara (US 5,016,006).  All reference is to Charbonnier unless indicated otherwise.

Regarding Claim 3 (Original), Charbonnier in view of Kim teaches the electronic device of Claim 2, wherein 
the processor is configured to allow the audio device to output voice signals [Kim: ¶0046] 
Charbonnier in view of Kim does not teach output voice signals in a descending order of priority
Umehara teaches output voice signals in descending order of priority [col. 5 row 29-40, “The CPU 230 determines whether or not each of the signals from the I/O 220 represents an abnormality, determines its priority in accordance with the predetermined order of priority, and then outputs the result to the I/O 220 and the speech synthesis processing circuit 240.  The speech synthesis processing circuit 240 forms a required audio signal by fetching a basic word of the audio signal from a memory (not shown) on the basis of the signal from the CPU 230, and delivers it to a filter 260 and the AMP 250”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to prioritize sensor information and output voice information in descending order of priority (highest priority first), as taught by Umehara into the electronic device taught by Charbonnier in view of Kim, so the driver hears the highest priority information first followed by 2nd, 3rd, etc. priority information.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Charbonnier in view of Nagara (US 2015/0009126).  All reference is to Charbonnier unless indicated otherwise.

Regarding Claim 6 (Original), Charbonnier teaches the electronic device of Claim 1
Charbonnier does not teach an internal camera configured to obtain an image of the first display, wherein the processor is configured to obtain the information indicating that the error occurs in the first display based on the image
Nagara teaches an internal camera [fig. 2 @260] configured to obtain an image of a first display [¶0021, “FIG. 2 illustrates an example of a system 200 for adjusting a transparent display 250 with an image/video capturing device 260”], wherein 
the processor [fig. 2 @100] is configured to obtain the information indicating that the error occurs in the first display based on the image [¶0026, “The various elements of the analysis module 230 may interact with the image/video capturing device 260 and the transparent display 250 to perform the various operations described below”,  ¶0028, “The error detection module 232, based on the content retrieved by the display interfacing module 220, may determine if the transparent display 250 is currently misoperating”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to monitor the display image with a camera to determine if the display is operating correctly, as taught by Nagara, into the electronic device taught by Charbonnier, so the information actually being presented by the display is checked against the information that was intended to be displayed, ensuring the display device does not degrade important vehicle information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/           Examiner, Art Unit 2694      


/PATRICK N EDOUARD/           Supervisory Patent Examiner, Art Unit 2694